Citation Nr: 1647455	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to November 5, 2015, and in excess of 10 percent thereafter, for degenerative disc disease of the lumbar spine with severe foraminal encroachment.  

2. Entitlement to an initial compensable disability rating for right forearm tendonitis and right elbow epicondylitis.  

3. Entitlement to an initial disability rating in excess of 10 percent for a right knee disability. 

4. Entitlement to an initial disability rating in excess of 10 percent for a left knee disability. 

5. Entitlement to service connection for hypertension.  




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to December 2008.  

These appeals come to the Board of Veterans' Appeals (Board) from September 2009, March 2010, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The only issue ready for appellate disposition at this time is the claim for service connection for hypertension.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension as likely as not began in service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran claims service connection for hypertension.  

Service treatment records reflect that the Veteran's blood pressure reading was 174/99 in April 2002.  An April 2004 record notes the Veteran's blood pressure reading was 174/106 and he had essential hypertension, unspecified.  An August 2004 record notes the Veteran's blood pressure reading was 162/94.  A June 2008 record notes the Veteran had "Blood Pressure Isolated Elevated."  The Board notes that blood pressure readings rise to the level of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016) ("the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater).

The Veteran was afforded a VA general examination in April 2009, in which he reported he was first told he had borderline blood pressure in 1998 and blood pressure had been normal to borderline since.  His blood pressure was recorded as 132/78, 132/76, and 130/80.  The Veteran also submitted the following blood pressure readings that were conducted outside the VA: 128/84 on April 21, 2009; 131/87 on April 22, 2009; 142/86 on April 22, 2009; 130/80 on April 23, 2009; and 141/90 on April 24, 2009.  The examiner diagnosed the Veteran with pre-hypertension; noting, blood pressure readings were in the pre-hypertension range.  Also, the Veteran had "a high likelihood of having elevated blood pressure due to a chronic history of smoking and being overweight."  

An October 2009 private treatment record notes the Veteran's recorded blood pressure reading was 132/87 and it was noted that his borderline hypertension was stable. 

A March 2010 private record from an orthopedic practice, which primarily concerned back and knee pain, noted a past medical history of high blood pressure.  The current medication list indicated an unknown high blood pressure medication.  There are other private medical records dated from 2011 to 2014 that include high blood pressure on the Veteran's problem list, with a date of March 2010 which presumably refers to the date the condition was diagnosed.  However, none of the medication lists indicates a high blood pressure medication.  A VA note dated in October 2010 indicates he was taking blood pressure medication, but he could not recall the name.  A VA note dated in March 2011 shows a repeat blood pressure check was done because of an elevated finding, and it was 139/79.  It was noted that the Veteran was educated on the role of weight control, low salt diet and a heart healthy diet in the control of blood pressure, as well as regular exercise.  

In October 2011, the Veteran submitted a medication label for Amlodipine, identified as a high blood pressure medication, showing it was prescribed by S.A. Unfortunately there is no date on this label.  The print-out indicates refills can be done through the website for Walter Reed Army Medical Center, but it is not known if S.A. is a doctor at that facility or whether that is simply where the Veteran has his prescriptions filled. 

In consideration of the medical and lay evidence, the Board finds that the Veteran as likely as not has hypertension that began in service.  Indeed, hypertension was, at one point, diagnosed during service.  The basis of the RO's denial was that most of the medical evidence showed diagnosis of pre-hypertension.  The medical evidence is certainly unclear.  In addition to the in-service diagnosis of hypertension, the Veteran submitted evidence in 2011 that he was prescribed medication for high blood pressure, and these two factors weigh heavily in favor of his claim.  There are also diagnoses of pre or borderline hypertension.  However, this may ultimately go more to how VA rates the disability than determining whether he has a disability related to service.  With diagnosis on at least one occasion of a chronic disease during service and prescription of hypertension medications after service, VA cannot clearly establish that the Veteran's current symptoms are attributable to some intercurrent cause.  As such, resolving all doubt in his favor, service connection for hypertension is granted.  


ORDER

Service connection for hypertension is granted.  


REMAND

The Board finds the increased rating claims for the lumbar spine, right forearm tendonitis and right elbow epicondylitis, right knee, and left knee must be remanded for due process reasons.  

In regards to the Veteran's lumbar spine claim, he was last issued a supplemental statement of the case in November 2015.  However, subsequent to that date, he submitted additional lay statements and private medical treatment records for consideration.  Since the RO had not had an opportunity to review this evidence, the Board asked the Veteran whether he wished to waive that right.  In response, in November 2016, the Veteran submitted a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence.  As such, a remand is warranted for the RO to consider these additional statements.  

For his right forearm tendonitis and right elbow epicondylitis claim, the Board notes the Veteran was scheduled for a VA examination in September 2015.  The Veteran failed to report.  An updated mailing address was subsequently provided by the Veteran and this new address was used by the VAMC in providing him notice of other examinations, which he attended.  However, there is no indication the Veteran was rescheduled for his right forearm and elbow examination.  As the Veteran has shown a willingness to report for examinations, the Board concludes he should be given another opportunity. 

In regards to the Veteran's bilateral knee disabilities claim, the RO granted service connection with a 10 percent evaluation in an October 2015 rating decision.  The Veteran filed a timely notice of disagreement in December 2015, which confers the Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding these claims.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should furnish the Veteran with a Statement of the Case, for the issues of entitlement to an initial disability rating in excess of 10 percent for bilateral knee disabilities.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

2. Then, attempt to obtain all VA treatment records from the Washington VA since December 2013. 

3. After, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right forearm tendonitis and right elbow epicondylitis. 

4. Finally, readjudicate the issues of entitlement to an initial compensable disability rating prior to November 5, 2015, and in excess of 10 percent thereafter for degenerative disc disease of the lumbar spine with severe foraminal encroachment, and entitlement to an initial compensable rating for right forearm tendonitis and right elbow epicondylitis.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


